Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the first conductors include a first pail which extends in a first direction. a second part which extends in a second direction. a first stretching portion which extends in a direction away from the first part in a direction intersecting the first direction and the second direction, and a second stretching portion which extends in a direction toward the second part from the first stretching portion and is connected to the second part in a direction intersecting the first direction and the second direction, and wherein the second conductors include a third part which extends in a manner of being relatively shorter than the first part in the first direction in a state of facing the first part, a fourth part which extends in the second direction in a state of facing the first part or the second part, a third stretching portion which extends in a direction away from the third part in a direction intersecting the first direction and the second direction, and a fourth stretching portion which extends in a direction toward the fourth part from the third stretching portion and is connected to the fourth part in a direction intersecting the first direction and the second direction.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020034087, Suzuki, Osamu  et al., discloses an Electric power conversion/inversion apparatus.
US 20080186751, TOKUYAMA; Takeshi et al., discloses a power conversion apparatus.
US 20100327654, AZUMA; Katsunori et al., discloses a power module and vehicle-mounted inverter using the same.
US 20110181105, Michinaka; Takuya et al., discloses a power conversion apparatus for vehicle use.
US 20190305687, Uneme; Takahiro, discloses an electric power conversion device.
US 6629854, Murakami; Yoshinori, discloses a structure of wiring connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838